UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed investments carry the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees June 8, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Investing in todays bond markets requires a broad-based approach, the flexibility to exploit a range of sectors and opportunities, and a keen understanding of the complex global interrelationships that drive the markets. With support from more than 90 fixed-income professionals, the funds managers actively position the portfolio in securities from a broad range of sectors. The funds management team has an average of more than 25 years of experience. Putnam Global Income Trust invests in a number of sectors, from international sovereign debt and investment-grade corporate bonds to a wide range of mortgage-backed securities. 2 Global Income Trust Allocations are shown as a percentage of the fund’s and/or benchmark’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. For more information on current fund holdings, see pages 19–57. Global Income Trust 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 11–13 for additional fund performance information. Index descriptions can be found on page 16. 4 Global Income Trust Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business, University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Robert L. Davis, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended April30, 2017? In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Treasury yields rose sharply during this time, with the yield on the 10-year note reaching 2.60% in mid-December, reflecting investor expectations for higher inflation and potentially expansionary fiscal policy under the new administration. In March, however, a failed effort to repeal the Affordable Care Act [ACA] triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. A second attempt at an ACA repeal-and-replace bill was approved by the U.S. House of Representatives in April, but faces an uncertain outcome when it is taken up by the U.S. Senate. After posting solid growth in the second half of 2016, the U.S. economy registered disappointing results in 2017’s first quarter, repeating a pattern that we’ve seen over the past two years. U.S. gross domestic product [GDP] grew Global Income Trust 5 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. at a 0.7% annual rate in January through March, the slowest pace of expansion in three years, according to the Commerce Department. Consumers sharply reduced spending on big-ticket items, such as automobiles. At the same time, there were signs of underlying strength in the data. For example, final sales to domestic purchasers — a key measure of the health of domestic demand — rose at a 2.2% annual rate. In our view, transitory factors likely suppressed consumer spending in the first quarter, and we believe GDP may pick up in the second quarter. The Federal Reserve increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. The Fed issued a fairly upbeat statement at its early May policy meeting, saying that it expected economic growth to rebound after a soft first quarter. The central bank signaled that it is likely to continue gradually raising short-term rates this year if its growth forecast appears to be on track. Overseas, the 19-country eurozone economy grew at a steady pace in the first three months of 2017, and its jobless rate declined to 9.5%, the lowest level since 2009. In early May, the European Union raised its 2017 economic growth forecast to a 1.7% annual rate, saying the bloc’s revival is strengthening despite geopolitical risks that could undermine its fifth year of recovery. Within this environment, credit spreads continued to grind tighter, reflecting persistent investor demand for credit risk, as market volatility remained low and corporate earnings growth was positive overall. 6 Global Income Trust The fund outpaced its benchmark and the average return of its Lipper peer group. Which holdings and strategies fueled its relative performance? Our interest-rate and yield-curve positioning in the United States and overseas was the biggest contributor to performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — meaningfully shorter than that of the benchmark for much of the period. This strategy was particularly helpful in November when Treasury yields rose sharply across the yield curve in response to the U.S. presidential election outcome. Internationally, rates also rose in Europe, particularly in the United Kingdom, so our lower-than-benchmark duration positioning aided performance there as well. Our mortgage-credit strategies also notably contributed versus the benchmark, led by holdings of mezzanine commercial mortgage-backed securities [CMBS]. Early in the period, our positions in CMBS that were issued before the 2008 financial crisis performed particularly well. However, gains from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Elsewhere within mortgage credit, non-agency residential mortgage-backed securities [RMBS] also aided the fund’s relative performance. Our investments in agency credit risk-transfer securities [CRTS] performed well, as a combination of relatively high yields and high-quality collateral continued to attract investors to this Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Global Income Trust 7 growing market. Furthermore, an increasing number of institutional investment managers are embracing CRTS as an easier way to access the mortgage market. How did corporate credit influence performance? An overweight allocation to investment-grade corporate credit, and a modest out-of-benchmark position in high-yield bonds, also aided relative results. Positive sentiment toward both sectors was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and more-robust fiscal policy. Relatively stable global oil prices also provided a tailwind. Were there other parts of the portfolio that contributed versus the benchmark? Our active currency strategy and our holdings of emerging-market [EM] bonds contributed about equally. Within active currency, underweight exposure to the Japanese yen and the euro bolstered results, as both of these currencies weakened significantly versus the U.S. dollar during the final two months of 2016. In EM debt, positions in Argentina, Brazil, and Mexico added the most, partly helped by stable oil prices and persistent investor demand for high-yielding securities. Our EM exposure also benefited from reduced fears that the Trump administration might take a more protectionist approach to foreign trade. What detracted on a relative basis? There were no notable relative detractors, as our prepayment strategies had a net neutral impact on results. On the positive side of our prepayment strategies, our holdings of interest-only collateralized mortgage obligations [IO CMOs] performed well amid consistent investor demand for the higher return potential offered by securities with greater risk. Additionally, after spiking early in the period, the yield on the 10-year Treasury stayed in a fairly narrow range for the remainder of the period, keeping mortgage refinancing activity subdued and prepayment speeds slow. Conversely, adverse results from a strategy that sought to This chart shows how the fund’s top currency holdings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust exploit the yield differential between current mortgage rates and longer-term Treasury yields detracted from relative performance and negated the benefit of our IO CMO positions. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to gain exposure to interest rates in various countries. Additionally, we utilized options to isolate the prepayment risks associated with our CMO holdings and to help manage the downside risk of these positions. We used total return swaps to help manage the fund’s sector and inflation exposure. Lastly, we employed currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? As we look at the world today, we see economic activity picking up and inflation levels beginning to rise. Higher commodity prices appear to be working their way into final prices, which is leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this normalization, we think the level of interest rates remains too low. The declining U.S. unemployment rate suggests wage pressures could start to build as businesses compete for scarcer workers, though so far wage increases have been ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust 9 modest. It also means, in our view, that the Fed is likely to raise interest rates for the second time this year at its next policy meeting in June, and then likely again in September. Later this year, we also think the central bank is likely to communicate a plan for beginning the process of winding down its $4.5 trillion portfolio of U.S. Treasuries and mortgage-backed securities. The Fed has stated that its objective is to gently pull back the stimulus it pumped into the economy during and after the financial crisis now that it appears to be on more stable footing. In Europe, the European Central Bank [ECB] left its monetary policy unchanged at its April meeting. In light of recent upside surprises in growth and inflation data, we think the ECB may soon be in a position to begin gradually reducing its highly accommodative policy. In the United Kingdom, Prime Minister Theresa May surprised the markets by calling for a June election, in an effort to garner greater support as the country transitions out of the European Union. What implications does your outlook have for fund positioning? We plan to continue seeking opportunities outside the benchmark, particularly in mortgage credit and prepayment-sensitive areas of the market that we believe offer relative value. As of period-end, the fund’s duration was modestly shorter than that of the benchmark, reflecting diverse positioning across various countries. The fund had lower-than-benchmark duration in some of the largest developed-market economies, including the United States, Japan, the United Kingdom, Germany, and France. At the same time, we had above-benchmark duration in several other markets, including Canada, New Zealand, and Mexico. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Global Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (6/1/87) Before sales charge 6.45% 61.79% 4.93% 10.49% 2.01% 1.42% 0.47% 1.74% 1.48% After sales charge 6.30 55.32 4.50 6.07 1.18 –2.64 –0.89 –2.33 –2.58 Class B (2/1/94) Before CDSC 6.21 52.33 4.30 6.45 1.26 –0.84 –0.28 0.98 1.10 After CDSC 6.21 52.33 4.30 4.56 0.90 –3.61 –1.22 –3.94 –3.89 Class C (7/26/99) Before CDSC 5.65 50.10 4.15 6.46 1.26 –0.82 –0.27 0.98 1.10 After CDSC 5.65 50.10 4.15 6.46 1.26 –0.82 –0.27 0.00 0.10 Class M (3/17/95) Before sales charge 6.15 57.70 4.66 9.14 1.76 0.68 0.23 1.43 1.38 After sales charge 6.04 52.58 4.32 5.59 1.09 –2.59 –0.87 –1.87 –1.92 Class R (12/1/03) Net asset value 6.18 57.78 4.67 9.16 1.77 0.68 0.23 1.49 1.34 Class R5 (7/2/12) Net asset value 6.56 66.19 5.21 12.12 2.31 2.44 0.81 2.16 1.67 Class R6 (7/2/12) Net asset value 6.57 66.72 5.24 12.48 2.38 2.63 0.87 2.14 1.77 Class Y (10/4/05) Net asset value 6.55 65.89 5.19 11.92 2.28 2.28 0.75 2.08 1.69 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Income Trust 11 Comparative index returns For periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays Global Aggregate — † 38.84% 3.34% 1.88% 0.37% –1.18% –0.40% –2.10% –1.63% Bond Index Lipper Global Income Funds category 6.13% 43.38 3.60 7.18 1.34 1.90 0.59 1.20 0.13 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/17, there were 219, 214, 198, 157, 86, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.192 $0.148 $0.148 $0.179 $0.157 $0.214 $0.216 $0.207 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $11.93 $12.43 $11.87 $11.87 $11.80 $12.20 $11.90 $11.93 $11.92 $11.92 4/30/17 11.91 12.41 11.85 11.85 11.78 12.18 11.90 11.91 11.91 11.91 Current rate Before After Net Net Before After Net Net Net Net (end of sales sales asset asset sales sales asset asset asset asset period) charge charge value value charge charge value value value value Current dividend rate 1 3.22% 3.09% 2.53% 2.53% 3.06% 2.96% 3.03% 3.53% 3.63% 3.43% Current 30-day SEC yield 2 N/A 1.89 1.23 1.23 N/A 1.67 1.72 2.33 2.39 2.22 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Global Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (6/1/87) Before sales charge 6.43% 62.37% 4.97% 10.28% 1.98% 1.27% 0.42% 3.10% –1.68% After sales charge 6.29 55.88 4.54 5.87 1.15 –2.78 –0.94 –1.03 –5.61 Class B (2/1/94) Before CDSC 6.20 52.89 4.34 6.25 1.22 –1.00 –0.33 2.33 –2.05 After CDSC 6.20 52.89 4.34 4.37 0.86 –3.76 –1.27 –2.66 –6.89 Class C (7/26/99) Before CDSC 5.64 50.77 4.19 6.26 1.22 –0.97 –0.32 2.43 –1.97 After CDSC 5.64 50.77 4.19 6.26 1.22 –0.97 –0.32 1.43 –2.94 Class M (3/17/95) Before sales charge 6.14 58.40 4.71 9.02 1.74 0.54 0.18 2.89 –1.72 After sales charge 6.03 53.25 4.36 5.48 1.07 –2.73 –0.92 –0.46 –4.92 Class R (12/1/03) Net asset value 6.17 58.21 4.69 8.95 1.73 0.45 0.15 2.86 –1.81 Class R5 (7/2/12) Net asset value 6.55 66.76 5.25 11.91 2.28 2.21 0.73 3.53 –1.41 Class R6 (7/2/12) Net asset value 6.56 67.29 5.28 12.27 2.34 2.40 0.79 3.59 –1.48 Class Y (10/4/05) Net asset value 6.54 66.48 5.23 11.72 2.24 2.06 0.68 3.45 –1.47 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 1.21% * 1.96%* 1.96%* 1.46%* 1.46%* 0.86% 0.79% 0.96% * Annualized expense ratio for the six-month period ended 4/30/17 1.22% 1.97% 1.97% 1.47% 1.47% 0.86% 0.79% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. Global Income Trust 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $6.09 $9.82 $9.82 $7.34 $7.34 $4.30 $3.95 $4.85 Ending value (after expenses) $1,014.80 $1,011.00 $1,011.00 $1,013.80 $1,013.40 $1,016.70 $1,017.70 $1,016.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $6.11 $9.84 $9.84 $7.35 $7.35 $4.31 $3.96 $4.86 Ending value (after expenses) $1,018.74 $1,015.03 $1,015.03 $1,017.50 $1,017.50 $1,020.53 $1,020.88 $1,019.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. Global Income Trust 15 A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. • Agency credit risk transfer security (CRTS) is backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in a CRTS is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTS offer a higher yield than conventional pass-through securities. Similar to CMBS, CRTS are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Global Income Trust Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Income Trust 17 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Global Income Trust The fund’s portfolio 4/30/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (44.5%)* amount Value U.S. Government Guaranteed Mortgage Obligations (2.1%) Government National Mortgage Association Pass-Through Certificates 3.50%, TBA, 5/1/47 $3,000,000 $3,117,188 3.00%, TBA, 5/1/47 2,000,000 2,026,875 U.S. Government Agency Mortgage Obligations (42.4%) Federal Home Loan Mortgage Corporation Ser. 2775, Class OE 4.50%, 4/15/19 i 123,139 126,515 Federal National Mortgage Association Pass-Through Certificates 4.50%, TBA, 5/1/47 1,000,000 1,076,094 4.00%, TBA, 5/1/47 6,000,000 6,319,687 3.50%, TBA, 6/1/47 38,000,000 38,997,500 3.50%, TBA, 5/1/47 38,000,000 39,077,657 3.00%, TBA, 6/1/47 2,000,000 1,994,531 3.00%, TBA, 5/1/47 8,000,000 7,993,125 2.50%, TBA, 5/1/47 9,000,000 8,666,719 Total U.S. government and agency mortgage obligations (cost $108,770,578) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (37.8%)* amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7.125%, 7/6/36 (Argentina) $275,000 $278,300 Argentina (Republic of) sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 780,000 824,070 Australia (Government of) sr. unsec. bonds Ser. 133, 5.50%, 4/21/23 (Australia) AUD 690,000 610,675 Australia (Government of) sr. unsec. bonds Ser. 144, 3.75%, 4/21/37 (Australia) AUD 200,000 161,347 Australia (Government of) sr. unsec. bonds Ser. 149, 2.25%, 5/21/28 (Australia) AUD 670,000 480,449 Australia (Government of) sr. unsec. notes Ser. 122, 5.25%, 3/15/19 (Australia) AUD 1,010,000 806,120 Belgium (Kingdom of) sr. unsec. bonds Ser. 77, 1.00%, 6/22/26 (Belgium) EUR 620,000 698,396 Belgium (Kingdom of) sr. unsec. unsub. notes Ser. 65, 4.25%, 9/28/22 (Belgium) EUR 530,000 715,957 Belgium (Kingdom of) unsec. bonds Ser. 60, 4.25%, 3/28/41 (Belgium) EUR 330,000 555,523 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) $490,000 518,175 Brazil (Federal Republic of) sr. unsec. unsub. notes 5.875%, 1/15/19 (Brazil) 100,000 106,865 Brazil (Federal Republic of) unsec. notes 10.00%, 1/1/21 (Brazil) (units) BRL 790 257,592 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) $848,000 962,449 Canada (Government of) bonds 1.25%, 9/1/18 (Canada) CAD 960,000 708,686 Canada (Government of) sr. unsec. bonds 3.50%, 12/1/45 (Canada) CAD 180,000 168,347 Denmark (Kingdom of) unsec. bonds 4.50%, 11/15/39 (Denmark) DKK 740,000 183,221 Global Income Trust 19 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (37.8%)* cont . amount Value Denmark (Kingdom of) unsec. bonds 1.75%, 11/15/25 (Denmark) DKK 2,550,000 $419,196 France (Government of) unsec. bonds 4.50%, 4/25/41 (France) EUR 830,000 1,416,203 France (Government of) unsec. bonds 4.00%, 4/25/55 (France) EUR 150,000 252,641 France (Government of) unsec. bonds 3.25%, 10/25/21 (France) EUR 3,410,000 4,298,099 France (Government of) unsec. bonds 2.75%, 10/25/27 (France) EUR 250,000 323,114 France (Government of) unsec. bonds 0.50%, 5/25/25 (France) EUR 1,490,000 1,623,706 Germany (Federal Republic of) unsec. bonds 2.50%, 7/4/44 (Germany) EUR 1,460,000 2,124,331 Germany (Federal Republic of) unsec. bonds 1.00%, 8/15/25 (Germany) EUR 1,000,000 1,173,198 Germany (Federal Republic of) unsec. bonds 0.50%, 2/15/25 (Germany) EUR 420,000 475,179 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 36,000 28,189 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 286,000 227,349 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 502,541 411,133 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 987,903 821,856 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 103,000 88,235 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 137,000 122,767 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 49,312 44,681 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 209,000 192,301 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 694,884 649,989 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) $1,235,000 1,238,088 Ireland (Republic of) unsec. bonds 5.00%, 10/18/20 (Ireland) EUR 380,000 490,454 Ireland (Republic of) unsec. notes 5.40%, 3/13/25 (Ireland) EUR 250,000 371,506 Italy (Republic of) sr. unsec. bonds 6.50%, 11/1/27 (Italy) EUR 670,000 1,014,868 Italy (Republic of) sr. unsec. bonds 4.75%, 9/1/44 (Italy) EUR 820,000 1,117,380 Italy (Republic of) sr. unsec. bonds 2.50%, 12/1/24 (Italy) EUR 1,060,000 1,210,727 Italy (Republic of) sr. unsec. unsub. bonds 4.75%, 8/1/23 (Italy) EUR 1,950,000 2,551,547 Italy (Republic of) unsec. notes 0.30%, 10/15/18 (Italy) EUR 2,590,000 2,837,348 Japan (Government of) 10 yr sr. unsec. unsub. notes Ser. 330, 0.80%, 9/20/23 (Japan) JPY 650,000,000 6,179,009 Japan (Government of) 20 yr sr. unsec. bonds Ser. 95, 2.30%, 6/20/27 (Japan) JPY 500,000,000 5,517,874 Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 125, 2.20%, 3/20/31 (Japan) JPY 308,000,000 3,510,357 Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 156, 0.40%, 3/20/36 (Japan) JPY 120,000,000 1,054,805 Japan (Government of) 20 yr sr. unsec. unsub. notes Ser. 318, 1.00%, 9/20/21 (Japan) JPY 1,377,000,000 12,984,255 Japan (Government of) 20 yr sr. unsec. unsub. notes Ser. 41, 1.50%, 3/20/19 (Japan) JPY 370,000,000 3,425,939 20 Global Income Trust FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (37.8%)* cont . amount Value Japan (Government of) 30 yr sr. unsec. unsub. bonds Ser. 32, 2.30%, 3/20/40 (Japan) JPY 407,000,000 $4,932,887 Japan (Government of) 40 yr sr. unsec. unsub. bonds Ser. 4, 2.20%, 3/20/51 (Japan) JPY 230,000,000 2,890,067 Netherlands (Government of) unsec. bonds 3.75%, 1/15/42 (Netherlands) EUR 290,000 501,234 Netherlands (Government of) unsec. bonds 2.25%, 7/15/22 (Netherlands) EUR 1,290,000 1,591,947 New Zealand (Government of) sr. unsec. bonds Ser. 423, 5.50%, 4/15/23 (New Zealand) NZD 360,000 284,616 Norway (Government of) unsec. bonds Ser. 476, 3.00%, 3/14/24 (Norway) NOK 1,760,000 227,287 Ontario (Province of) unsec. bonds 4.00%, 6/2/21 (Canada) CAD 1,690,000 1,365,280 Poland (Republic of) unsec. notes Ser. 0721, 1.75%, 7/25/21 (Poland) PLN 2,400,000 595,236 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) $600,000 $667,500 South Africa (Republic of) unsec. bonds Ser. 2023, 7.75%, 2/28/23 (South Africa) ZAR 11,140,000 818,662 Spain (Kingdom of) sr. unsec. bonds 5.15%, 10/31/44 (Spain) EUR 350,000 543,179 Spain (Kingdom of) sr. unsec. bonds 5.15%, 10/31/28 (Spain) EUR 590,000 863,371 Spain (Kingdom of) sr. unsec. bonds 4.40%, 10/31/23 (Spain) EUR 890,000 1,186,969 Spain (Kingdom of) sr. unsec. unsub. bonds 4.65%, 7/30/25 (Spain) EUR 440,000 602,614 Spain (Kingdom of) sr. unsec. unsub. bonds 4.00%, 4/30/20 (Spain) EUR 590,000 721,312 Spain (Kingdom of) sr. unsec. unsub. bonds 2.90%, 10/31/46 (Spain) EUR 20,000 21,549 Spain (Kingdom of) sr. unsec. unsub. notes 4.10%, 7/30/18 (Spain) EUR 630,000 723,580 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85%, 11/3/25 (Sri Lanka) $200,000 210,523 Sweden (Government of) unsec. bonds Ser. 1053, 3.50%, 3/30/39 (Sweden) SEK 270,000 41,379 Sweden (Government of) unsec. bonds Ser. 1054, 3.50%, 6/1/22 (Sweden) SEK 6,120,000 817,345 Switzerland (Government of) unsec. bonds 2.00%, 4/28/21 (Switzerland) CHF 600,000 668,322 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 576,000 164,759 United Kingdom Treasury unsec. bonds 4.00%, 1/22/60 (United Kingdom) GBP 1,320,000 2,999,262 United Kingdom Treasury unsec. bonds 3.75%, 9/7/19 (United Kingdom) GBP 920,000 1,294,941 United Kingdom Treasury unsec. bonds 2.75%, 9/7/24 (United Kingdom) GBP 70,000 103,638 United Kingdom Treasury unsec. notes 1.25%, 7/22/18 (United Kingdom) GBP 500,000 657,184 United Mexican States sr. unsec. notes Ser. M 20, 10.00%, 12/5/24 (Mexico) MXN 12,310,000 789,230 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4.75%, 3/8/44 (Mexico) $440,000 435,539 Total foreign government and agency bonds and notes (cost $98,250,433) Global Income Trust 21 Principal CORPORATE BONDS AND NOTES (31.3%)* amount Value Basic materials (1.6%) Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) $160,000 $179,333 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 153,000 164,475 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 200,000 215,250 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 229,000 235,875 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 120,000 167,157 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 13,000 14,270 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 234,000 259,494 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 510,000 533,197 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 187,000 187,370 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 6,000 8,657 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 262,000 269,205 Westlake Chemical Corp. company guaranty sr. unsec. unsub. notes 3.60%, 8/15/26 755,000 747,375 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 286,000 394,390 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 73,000 99,715 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 105,000 109,268 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 195,000 261,888 Capital goods (0.9%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4.50%, 1/15/23 105,000 108,413 Johnson Controls International PLC sr. unsec. unsub. bonds 4.50%, 2/15/47 545,000 557,447 L3 Technologies, Inc. company guaranty sr. unsec. bonds 3.85%, 12/15/26 117,000 120,122 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 253,000 330,813 Rockwell Collins, Inc. sr. unsec. bonds 4.35%, 4/15/47 971,000 983,527 Communication services (2.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6.125%, 3/30/40 (Mexico) 100,000 118,874 American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 235,000 241,504 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 322,000 313,623 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 622,000 730,460 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 148,000 158,618 22 Global Income Trust Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Communication services cont . Charter Communications Operating, LLC/Charter Communications Operating Capital 144A company guaranty sr. bonds 5.375%, 5/1/47 $240,000 $245,557 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 70,000 94,315 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 75,000 96,029 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 192,000 212,455 Crown Castle International Corp. sr. unsec. notes 4.75%, 5/15/47 R 420,000 418,557 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 190,000 202,606 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 42,000 57,290 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 125,000 160,877 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 188,000 190,809 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 585,000 590,119 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 600,000 621,000 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 9,074 241,550 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 68,000 62,552 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 390,000 397,683 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 346,000 367,556 Consumer cyclicals (3.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 115,000 159,890 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 194,000 208,397 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 567,000 534,665 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5.75%, 8/15/23 425,000 481,313 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 115,000 123,598 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 630,000 969,428 Ford Motor Co. sr. unsec. unsub. notes 7.45%, 7/16/31 122,000 153,892 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 15,000 19,051 General Motors Co. sr. unsec. notes 6.25%, 10/2/43 265,000 289,507 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 630,000 626,241 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 222,000 225,998 Global Income Trust 23 Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Consumer cyclicals cont . General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 $301,000 $304,092 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 215,000 241,240 Grupo Televisa SAB sr. unsec. unsub. notes 5.00%, 5/13/45 (Mexico) 250,000 235,525 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 125,000 125,938 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 655,000 671,375 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 61,000 68,267 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 29,000 31,545 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 160,000 162,688 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 120,000 125,400 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 220,000 232,375 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 225,000 237,848 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 220,000 221,038 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 182,000 183,397 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 15,000 16,885 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 116,000 118,302 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 238,000 242,562 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 195,000 208,804 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 335,000 338,350 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 3.80%, 2/15/27 95,000 94,583 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 160,000 150,114 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 125,000 132,399 Wyndham Worldwide Corp. sr. unsec. unsub. bonds 4.50%, 4/1/27 275,000 280,561 Consumer staples (2.1%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 440,000 480,679 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 200,000 203,806 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 154,000 235,680 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 230,000 242,809 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 185,000 187,258 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 54,768 62,195 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 289,026 360,491 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 15,000 14,307 24 Global Income Trust Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Consumer staples cont . ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 $85,000 $106,837 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 472,000 519,243 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 277,000 284,028 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3.875%, 6/27/24 (Mexico) 550,000 557,621 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 500,000 480,207 Kraft Heinz Co. (The) company guaranty sr. unsec. bonds 4.375%, 6/1/46 231,000 219,782 Kraft Heinz Co. (The) company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 371,000 451,224 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 481,000 496,031 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 231,000 227,216 Energy (5.1%) Anadarko Petroleum Corp. sr. unsec. notes 6.45%, 9/15/36 165,000 195,540 Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 10,000 11,161 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 99,000 98,055 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 811,000 912,375 Cenovus Energy, Inc. 144A sr. unsec. notes 4.25%, 4/15/27 (Canada) 345,000 342,206 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 560,000 567,000 DCP Midstream Operating LP company guaranty sr. unsec. notes 3.875%, 3/15/23 193,000 188,175 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 132,000 132,475 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 405,000 411,321 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 185,000 240,983 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 310,000 318,525 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 45,000 50,852 MPLX LP sr. unsec. unsub. notes 4.125%, 3/1/27 315,000 319,071 Nabors Industries, Inc. company guaranty sr. unsec. unsub. notes 4.625%, 9/15/21 305,000 308,050 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 160,000 113,200 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 200,000 205,768 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,177,000 1,170,723 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85%, 6/5/15 (Brazil) 361,000 321,471 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 651,000 674,599 Global Income Trust 25 Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Energy cont . Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) $225,000 $231,154 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 23,000 8,735 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 155,000 59,133 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 315,000 280,429 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 625,000 665,126 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,281,000 1,242,570 Pride International, LLC company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 425,000 388,875 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 213,000 234,575 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 800,000 844,337 Sabine Pass Liquefaction, LLC 144A sr. bonds 4.20%, 3/15/28 25,000 25,033 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65%, 3/1/20 20,000 21,541 Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 180,000 175,040 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 165,000 187,340 Transcanada Trust company guaranty jr. unsec. sub. FRB 5.30%, 3/15/77 (Canada) 595,000 600,206 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 175,000 179,910 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 505,000 524,307 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 155,000 158,618 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 208,000 215,800 Financials (9.9%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 29,000 38,365 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 125,000 129,411 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 425,000 435,094 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 215,000 217,688 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 414,000 534,060 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 545,000 507,012 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 485,000 488,031 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 460,000 511,175 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 405,000 422,239 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 210,000 227,307 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 215,000 224,431 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 320,000 353,289 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 150,000 151,051 26 Global Income Trust Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Financials cont . CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 $156,000 $168,022 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 230,000 242,106 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.90%, perpetual maturity 152,000 159,600 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 148,000 155,493 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 59,000 61,286 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 220,000 227,150 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 320,000 378,231 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 790,000 922,325 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 200,000 208,500 Credit Suisse Group AG 144A sr. unsec. bonds 4.282%, 1/9/28 (Switzerland) 1,100,000 1,117,333 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 1,000,000 1,187,500 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 162,000 171,963 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 83,000 82,585 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 484,000 517,444 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.85%, 1/26/27 665,000 675,768 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 11,000 13,720 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 220,000 233,750 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 155,000 154,595 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 148,000 149,627 HSBC Bank USA, NA unsec. sub. notes 7.00%, 1/15/39 250,000 338,441 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 570,000 874,950 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 831,000 931,243 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 142,000 152,828 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 650,000 752,375 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 4.036%, 3/15/37 172,000 164,432 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 342,000 368,296 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 530,000 581,622 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 635,000 1,030,900 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 330,000 420,915 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 155,000 164,726 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 240,000 249,180 Global Income Trust 27 Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Financials cont . OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 $30,000 $37,799 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 100,000 101,407 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 90,000 96,877 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 289,000 290,084 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 90,000 97,875 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 174,000 180,960 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 85,000 111,810 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 159,000 169,796 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 209,201 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 270,000 283,985 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 275,000 301,125 State Street Corp. jr. unsec. sub. FRB 2.131%, 6/15/37 461,000 405,104 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 136,000 185,535 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8.125%, 9/15/17), 3/15/46 †† 520,000 574,600 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 261,000 258,693 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 170,000 228,128 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 300,000 316,328 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Jersey) 579,000 596,167 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 465,000 485,344 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 500,000 557,702 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 699,000 731,853 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 276,000 366,447 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 560,000 585,186 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 300,000 300,240 Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 11,000 11,094 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 7/31/19 120,000 128,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5.75%, 2/15/21 135,000 147,488 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 110,000 117,288 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 75,000 79,594 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 180,000 177,750 28 Global Income Trust Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Health care cont . Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R $100,000 $104,464 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 440,000 420,367 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 2.875%, 9/23/23 (Ireland) 235,000 230,411 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 355,000 330,540 Supra-Nation (1.8%) European Investment Bank sr. unsec. unsub. bonds 5.625%, 6/7/32 (Supra-Nation) GBP 1,900,000 3,703,879 European Investment Bank sr. unsec. unsub. notes Ser. EMTN, 4.125%, 4/15/24 (Supra-Nation) EUR 450,000 626,488 Technology (1.0%) Apple, Inc. sr. unsec. notes 3.45%, 5/6/24 $166,000 173,555 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.875%, 1/15/27 596,000 604,789 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 490,000 541,615 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 146,000 188,964 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 742,000 800,743 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 100,000 105,529 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 10,000 12,253 Continental Airlines, Inc. Pass Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 3,671 3,728 Continental Airlines, Inc. Pass Through Trust pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 6,431 6,528 Delta Air Lines, Inc. sr. notes Ser. A, 7.75%, 12/17/19 34,503 38,036 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 140,000 162,337 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 359,000 348,085 Southwest Airlines Co. Pass Through Trust pass-through certificates Ser. 07-1, Class A, 6.15%, 8/1/22 143,272 158,316 United AirLines, Inc. Pass-Through Trust pass-through certificates Ser. 07-1, Class A, 6.636%, 7/2/22 26,965 29,055 United Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 14-2, Class A, 3.75%, 9/3/26 150,775 153,979 Utilities and power (2.3%) Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 2,000 2,012 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. FRB 4.45%, 7/15/27 95,000 97,190 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 41,000 41,955 Global Income Trust 29 Principal CORPORATE BONDS AND NOTES (31.3%)* cont . amount Value Utilities and power cont . El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 $105,000 $135,174 Emera US Finance LP company guaranty sr. unsec. notes 3.55%, 6/15/26 263,000 260,978 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 205,000 213,772 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 130,000 140,075 Energy Transfer Partners LP sr. unsec. unsub. bonds 4.20%, 4/15/27 25,000 25,171 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 515,000 570,617 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 210,000 227,333 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 830,000 919,738 Great Plains Energy, Inc. sr. unsec. unsub. bonds 4.85%, 4/1/47 415,000 421,614 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 155,000 195,744 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 125,000 128,650 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 312,000 317,131 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 40,899 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 240,000 219,600 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 369,000 386,840 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 530,000 600,567 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 830,000 776,050 Total corporate bonds and notes (cost $74,179,531) Principal MORTGAGE-BACKED SECURITIES (23.3%)* amount Value Agency collateralized mortgage obligations (8.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 21.792%, 4/15/37 $15,169 $23,436 IFB Ser. 3072, Class SM, 20.15%, 11/15/35 47,710 69,445 IFB Ser. 3249, Class PS, 18.993%, 12/15/36 28,698 40,334 IFB Ser. 3065, Class DC, 16.877%, 3/15/35 64,716 93,858 IFB Ser. 2990, Class LB, 14.404%, 6/15/34 42,385 50,916 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 186,817 13,888 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 2,000,084 247,210 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 1,446,877 229,844 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.591%, 12/25/27 248,228 254,697 Ser. 4369, Class IA, IO, 3.50%, 7/15/44 1,881,408 312,618 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 2,651,115 311,480 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 6,602,875 663,589 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 2,173,895 212,054 Ser. 3300, PO, zero%, 2/15/37 3,879 3,359 Ser. 3326, Class WF, zero%, 10/15/35 1,810 1,360 30 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (23.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 06-8, Class HP, 20.935%, 3/25/36 $38,524 $61,180 IFB Ser. 07-53, Class SP, 20.568%, 6/25/37 40,363 59,656 IFB Ser. 05-75, Class GS, 17.278%, 8/25/35 31,002 40,544 IFB Ser. 12-58, Class SM, IO, 5.509%, 6/25/42 1,519,524 285,013 IFB Ser. 10-46, Class SB, IO, 5.459%, 5/25/40 441,351 78,210 IFB Ser. 12-103, Class LS, IO, 5.009%, 9/25/42 2,306,947 388,799 Ser. 421, Class C6, IO, 4.00%, 5/25/45 1,192,601 237,923 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 1,577,719 209,111 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 1,474,616 167,516 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 1,646,133 152,596 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 3,443,541 282,026 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 3,428,830 298,342 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 4,303,051 293,726 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 2,780,761 301,713 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.341%, 1/25/29 382,518 385,333 Ser. 07-64, Class LO, PO, zero%, 7/25/37 5,635 5,190 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 1,744,150 409,875 IFB Ser. 13-124, Class BS, IO, 5.657%, 8/20/38 3,142,509 416,382 IFB Ser. 10-171, Class SB, IO, 5.456%, 12/16/40 1,365,549 247,874 Ser. 14-76, IO, 5.00%, 5/20/44 938,763 192,960 Ser. 14-25, Class QI, IO, 5.00%, 1/20/44 1,914,659 372,707 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 314,011 66,203 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 642,600 136,083 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 204,405 42,950 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 2,358,778 469,033 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 1,859,570 374,239 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 2,930,144 571,671 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 809,802 107,461 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,506,126 293,213 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,087,729 217,767 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 485,183 22,964 Ser. 16-19, Class PI, IO, 4.00%, 2/20/46 2,125,096 365,920 Ser. 16-47, Class CI, IO, 4.00%, 9/20/45 4,335,915 665,476 Ser. 17-57, Class AI, IO, 4.00%, 6/20/45 1,738,000 336,738 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 2,195,057 446,123 Ser. 15-40, IO, 4.00%, 3/20/45 1,603,915 340,506 Ser. 14-116, Class IL, IO, 4.00%, 8/20/44 2,307,678 380,767 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 648,625 103,993 Ser. 15-94, Class NI, IO, 4.00%, 12/20/41 4,353,989 464,266 Ser. 16-83, Class PI, IO, 3.50%, 6/20/45 3,253,649 531,497 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,075,054 167,386 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 1,688,189 327,846 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 1,744,370 233,960 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 1,637,664 116,749 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 2,114,491 219,167 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 1,349,121 171,152 Global Income Trust 31 Principal MORTGAGE-BACKED SECURITIES (23.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 $3,510,117 $398,855 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 2,872,445 264,581 Ser. 16-H23, Class NI, IO, 2.584%, 10/20/66 4,714,764 647,337 Ser. 15-H09, Class AI, IO, 2.362%, 4/20/65 6,581,335 639,706 Ser. 15-H26, Class DI, IO, 2.282%, 10/20/65 3,125,560 341,936 Ser. 15-H03, Class DI, IO, 2.252%, 1/20/65 5,617,138 544,862 Ser. 16-H16, Class EI, IO, 2.18%, 6/20/66 3,879,389 493,846 Ser. 16-H07, Class HI, IO, 2.111%, 2/20/66 4,343,569 449,750 Ser. 14-H21, Class AI, IO, 1.958%, 10/20/64 3,271,821 308,860 Ser. 15-H26, Class EI, IO, 1.719%, 10/20/65 3,435,840 323,313 Ser. 15-H25, Class AI, IO, 1.612%, 9/20/65 3,481,761 281,326 Ser. 14-H12, Class BI, IO, 1.545%, 5/20/64 4,203,764 335,460 Ser. 16-H25, Class GI, IO, 1.511%, 11/20/66 4,837,982 298,020 Commercial mortgage-backed securities (11.5%) Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.478%, 2/10/51 4,238,494 4,495 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 31,904 6 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero%, 7/25/23 CAD 1,602,555 1 Ser. 07-CD1A, IO, zero%, 3/25/21 CAD 388,697 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 $705,691 674,655 FRB Ser. 06-PW11, Class C, 5.328%, 3/11/39 403,000 203,761 FRB Ser. 06-PW14, Class X1, IO, 0.534%, 12/11/38 565,953 6,344 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class XS, IO, 0.208%, 11/15/44 2,125,594 83 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 6.281%, 4/15/44 264,370 123,408 FRB Ser. 11-C2, Class E, 5.945%, 12/15/47 1,053,000 1,058,201 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.259%, 11/10/46 522,000 551,036 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 749,000 778,997 Citigroup Commercial Mortgage Trust 144A FRB Ser. 06-C5, Class XC, IO, 0.625%, 10/15/49 5,118,844 12,285 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.99%, 5/15/46 461,000 461,943 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.229%, 10/15/45 2,735,058 198,315 COMM Mortgage Trust FRB Ser. 14-CR17, Class C, 4.895%, 5/10/47 478,000 479,519 FRB Ser. 14-CR18, Class C, 4.894%, 7/15/47 886,000 919,402 Ser. 12-CR2, Class AM, 3.791%, 8/15/45 356,000 371,634 FRB Ser. 12-CR1, Class XA, IO, 2.062%, 5/15/45 2,762,313 213,736 FRB Ser. 14-UBS6, Class XA, IO, 1.195%, 12/10/47 10,362,271 550,237 COMM Mortgage Trust 144A Ser. 13-LC13, Class AM, 4.557%, 8/10/46 474,000 513,342 Ser. 13-LC13, Class E, 3.719%, 8/10/46 489,000 324,598 32 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (23.3%)* cont . amount Value Commercial mortgage-backed securities cont . Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.11%, 1/15/49 $1,536,367 $9 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 35,541 36,099 FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 71,105 12 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 06-C4, Class AX, IO, 0.436%, 9/15/39 611,577 17 CSAIL Commercial Mortgage Trust FRB Ser. 15-C1, Class C, 4.443%, 4/15/50 285,000 286,408 CSMC Trust FRB Ser. 16-NXSR, Class C, 4.51%, 12/15/49 808,000 817,513 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.51%, 8/10/44 1,220,000 1,259,162 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.238%, 12/10/49 10,713,215 25,315 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.735%, 2/10/46 7,485,122 509,737 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 421,000 400,455 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 650,000 505,375 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 476,000 464,052 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.841%, 1/10/45 771,000 744,169 FRB Ser. 11-GC3, Class D, 5.82%, 3/10/44 381,000 386,772 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C19, Class C, 4.822%, 4/15/47 486,000 493,748 FRB Ser. 13-C14, Class C, 4.709%, 8/15/46 333,000 340,842 FRB Ser. 13-C12, Class XA, IO, 0.812%, 7/15/45 24,907,194 587,810 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 52,000 53,274 FRB Ser. 06-LDP7, Class B, 6.138%, 4/17/45 914,000 155,380 Ser. 13-C10, Class AS, 3.372%, 12/15/47 133,000 134,545 FRB Ser. 13-LC11, Class XA, IO, 1.566%, 4/15/46 5,366,863 317,396 FRB Ser. 13-C16, Class XA, IO, 1.285%, 12/15/46 11,946,881 534,986 FRB Ser. 06-CB17, Class X, IO, 0.852%, 12/12/43 2,001,619 13,945 FRB Ser. 06-LDP8, Class X, IO, 0.536%, 5/15/45 529,717 18 FRB Ser. 07-LDPX, Class X, IO, 0.318%, 1/15/49 3,406,173 32,766 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.47%, 2/12/51 401,000 352,880 FRB Ser. 12-C6, Class E, 5.313%, 5/15/45 1,313,000 1,233,170 FRB Ser. 12-C8, Class D, 4.807%, 10/15/45 1,260,000 1,224,594 FRB Ser. 12-LC9, Class D, 4.535%, 12/15/47 251,000 252,431 FRB Ser. 07-CB20, Class X1, IO, 0.45%, 2/12/51 4,253,774 2,538 LB Commercial Mortgage Trust 144A Ser. 98-C4, Class J, 5.60%, 10/15/35 117,019 119,324 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 84,103 8 Global Income Trust 33 Principal MORTGAGE-BACKED SECURITIES (23.3%)* cont . amount Value Commercial mortgage-backed securities cont . LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.628%, 9/15/39 $3,751,227 $23,445 FRB Ser. 07-C2, Class XCL, IO, 0.474%, 2/15/40 539,030 52 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 46,837 3 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.369%, 4/20/48 373,000 314,129 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.608%, 12/15/49 52,970 318 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C14, Class C, 4.99%, 2/15/47 605,000 629,151 Ser. 12-C5, Class AS, 3.792%, 8/15/45 799,000 832,718 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class XA, IO, 2.126%, 11/15/45 7,534,913 467,165 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558%, 2/12/44 477,000 145,485 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 251,832 250,951 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 92,830 91,188 FRB Ser. 11-C3, Class D, 5.327%, 7/15/49 582,000 598,412 FRB Ser. 05-HQ5, Class X1, IO, 0.018%, 1/14/42 1,276,099 8,894 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.893%, 12/10/45 3,892,734 270,483 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C21, Class D, 5.471%, 10/15/44 357,000 354,535 FRB Ser. 07-C34, IO, 0.463%, 5/15/46 1,099,760 1,650 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.431%, 7/15/46 363,000 371,168 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 475,000 484,880 Ser. 13-C18, Class AS, 4.387%, 12/15/46 787,000 844,349 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 476,000 507,259 Ser. 13-C11, Class AS, 3.311%, 3/15/45 299,000 304,092 FRB Ser. 13-C14, Class XA, IO, 0.951%, 6/15/46 12,586,637 454,755 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class C, 5.861%, 11/15/44 183,000 201,157 FRB Ser. 11-C5, Class E, 5.861%, 11/15/44 453,000 459,387 FRB Ser. 11-C2, Class D, 5.788%, 2/15/44 417,000 431,720 Ser. 11-C4, Class E, 5.265%, 6/15/44 861,000 819,242 FRB Ser. 13-C15, Class D, 4.629%, 8/15/46 184,000 163,109 FRB Ser. 12-C10, Class D, 4.601%, 12/15/45 298,000 264,568 FRB Ser. 12-C10, Class XA, IO, 1.821%, 12/15/45 3,905,842 262,394 FRB Ser. 13-C12, Class XA, IO, 1.515%, 3/15/48 1,287,777 67,811 Residential mortgage-backed securities (non-agency) (3.7%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.86%, 1/26/36 1,000,000 872,660 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.866%, 9/25/34 12,196 5,777 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-2, Class 1A2A, 3.144%, 5/25/35 708,983 719,618 34 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (23.3%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.622%, 8/25/46 $397,434 $354,209 FRB Ser. 06-OA7, Class 1A2, 1.602%, 6/25/46 843,697 776,201 FRB Ser. 06-OA10, Class 4A1, 1.181%, 8/25/46 739,792 658,415 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 166,780 193,412 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.541%, 4/25/28 735,000 821,322 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.991%, 7/25/25 20,000 22,259 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.991%, 5/25/25 27,649 29,941 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A7, 3.048%, 11/21/34 226,927 231,323 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A2, Class A2, 2.974%, 2/25/35 228,689 230,475 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 170,000 138,550 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.171%, 1/25/37 320,287 280,324 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR9, Class A1C3, 1.951%, 7/25/45 800,858 770,826 FRB Ser. 05-AR1, Class A1B, 1.771%, 1/25/45 277,750 254,141 FRB Ser. 05-AR19, Class A1C3, 1.491%, 12/25/45 634,731 602,867 FRB Ser. 05-AR13, Class A1C3, 1.481%, 10/25/45 1,755,999 1,629,026 FRB Ser. 05-AR2, Class 2A1B, 1.361%, 1/25/45 631,680 587,209 Total mortgage-backed securities (cost $58,182,393) Principal ASSET-BACKED SECURITIES (0.7%)* amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 $1,675,000 $1,675,000 Total asset-backed securities (cost $1,675,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $18,595,500 $20,641 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 18,595,500 12,087 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 18,595,500 8,926 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 18,595,500 7,252 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 6,198,500 135,623 (0.51)/3 month GBP-LIBOR-BBA/Sep-18 Sep-17/0.51 GBP 15,086,000 5,666 Global Income Trust 35 PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* cont . Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 $12,397,000 $161,783 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 9,297,750 119,011 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 24,794,000 32,480 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 24,794,000 21,819 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 9,297,750 3,161 Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 18,595,500 26,034 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 6,198,500 105,870 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 6,198,500 77,791 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 12,397,000 51,943 0.843/6 month EUR-EURIBOR-Reuters/Jun-27 Jun-17/0.843 EUR 2,124,800 20,507 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 $6,198,500 19,773 Total purchased swap options outstanding (cost $883,291) Principal MUNICIPAL BONDS AND NOTES (0.2%)* amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $100,000 $141,719 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 95,000 136,140 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 115,000 134,766 Total municipal bonds and notes (cost $310,615) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.1%)* price amount Value Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.95 $5,000,000 $5 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 5,000,000 5 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 5,000,000 5 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 5,000,000 60,385 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 5,000,000 65,190 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.51 5,000,000 70,145 Total purchased options outstanding (cost $239,063) Principal amount/ SHORT-TERM INVESTMENTS (6.5%)* shares Value Putnam Short Term Investment Fund 0.87% L Shares 9,752,925 $9,752,925 U.S. Treasury Bills 0.773%, 7/13/17 #∆§ $5,810,000 5,801,250 U.S. Treasury Bills 0.523%, 5/18/17 375,000 374,880 Total short-term investments (cost $15,928,877) TOTAL INVESTMENTS Total investments (cost $358,419,781) 36 Global Income Trust Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona THB Thai Baht TRY Turkish Lira USD
